    Case 13-46552       Doc 57      Filed 03/05/19 Entered 03/05/19 08:51:12                Desc Main
                                       Document Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 46552
                                                CHAPTER 13
Gary H Ford
Marilyn Ellen Ford                              JUDGE DONALD R CASSLING

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: DEUTSCHE BANK NATIONAL TRUST COMPANY



Final Cure Amount

Court   Claim        Account                                  Claim            Claim        Amount
Claim # ID           Number                                   Asserted         Allowed      Paid

5          32        XXXXXX0189                               $12,692.72       $12,692.72 $12,692.72

Total Amount Paid by Trustee                                                                $12,692.72


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 13-46552         Doc 57     Filed 03/05/19 Entered 03/05/19 08:51:12              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 13-46552-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 5th day of February, 2019.


Debtor:                                         Attorney:
Gary H Ford                                     SULAIMAN LAW GROUP LTD
Marilyn Ellen Ford                              2500 S HIGHLAND AVE #200
3400 West 124th Place                           LOMBARD, IL 60148-7103
Alsip, IL 60803                                 via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
DEUTSCHE BANK NATIONAL                          AMERICAS SERVICING
TRUST COMPANY                                   8480 STAGECOACH CIRCLE
% SPECIALIZED LOAN SERVICING                    FREDERICK, MD 21701
LLC
PO BOX 636007
LITTLETON, CO 80163

Mortgage Creditor:                              Mortgage Creditor:
AMERICAS SERVICING COMPANY                      Deutsche Bank National Trust Company
PO BOX 10328                                    1761 East Street Andrew Place
DES MOINES, IA 50306-0328                       Santa Ana, CA 92705

Mortgage Creditor:                              Creditor:
DEUTSCHE BANK NATIONAL                          DEUTSCHE BANK NATIONAL
TRUST                                           TRUST
% CODILIS & ASSOC                               % SPECIALIZED LOAN SVC
15W030 N FRONTAGE RD #100                       8742 LUCENT BLVD #300
BURR RIDGE, IL 60527                            HIGHLANDS RANCH, CO 80129

ELECTRONIC SERVICE - United States Trustee


Date: February 05, 2019                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
